                                                                     JS6




              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




                                    CV 19-8587 DSF
In re the Matter of the Estate of
CALVIN COOLIDGE McDANIEL,           Order Remanding Case
       Deceased.




  For the same reasons given by this Court in In re Estate of Mary
Huff, EDCV 19-1585 DSF (KKx), this case is REMANDED to the
Superior Court of California, County of Los Angeles, Case No.
19STPB06514.

  IT IS SO ORDERED.



Date: 10/19/2019                       ___________________________
                                       Dale S. Fischer
                                       United States District Judge
